DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 27 January 2022 have been entered. Claims 16-18, 20, 22-27, 29-30, and 32-34 are pending in this application. The amendments to the Specification, Drawings, and Claims have overcome each and every objection set forth in the Non-Final Office Action mailed 29 October 2021.
Claim Objections
Claim 26 is objected to because of the following informalities:  In line 5, the claim reads “amorphasizing the power mixture.” The examiner believes this to be a typographical error wherein “power” is supposed to read “powder.” Appropriate correction is required.
Claim Interpretation
The term “amorphasizing” was used in claims 16 and 26. Based on paragraph [0042] of the disclosure, the examiner has determined that Applicant intended to use the word “amorphizing”, the act or process of making something structurally amorphous or of becoming structurally amorphous pressure-induced amorphization of crystals, and will read on the term as such.  If the applicant disagrees with the examiner’s use of amorphizing in place of amorphasizing, the applicant is encouraged to provide an alternative definition for the term “amorphasizing” to be used in future prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20, and 22-27, 29-30, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 16 recites the limitation “the component” in line 7. There is insufficient antecedent basis for this limitation in the claim. In light of the specification (paragraph 43), the examiner believes the Applicant intends the pressed powder mixture to be the component subject to the sintering step. Therefore, the examiner suggests amending the claim to read: “pressing the powder mixture to form a component; and sintering the component…”
Claims 17-18, 20, and 22-25 are rejected by virtue of their dependence on claim 16.

Claim 26 recites the limitation “the component” in line 7. There is insufficient antecedent basis for this limitation in the claim. In light of the specification (paragraph 43), the examiner believes the Applicant intends the pressed powder mixture to be the component subject to the sintering step. Therefore, the examiner suggests amending the claim to read: “pressing the powder mixture to form a component; and sintering the component…”
Claims 27, 29-30, and 32-34   are rejected by virtue of their dependence on claim 26.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20, 22, 29, and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 20 and 29, the limitation “a step of amorphasizing the powder mixture so as to obtain an amorphasized powder mixture” is identical to the newly amended limitations in claim 16 with respect to claim 20 and claim 26 with respect to claim 29 and thus claims 20 and 29 fail to further limit the subject matter of the claims upon which they depend.
Regarding claims 22 and 30, the limitation “wherein sintering under a partial pressure of sulfur comprised between 200 Pa and 0.2 MPa comprises a sintering plateau time equal to or smaller than 20 hours” is identical to the newly amended limitation in claim 16 with respect to claim 22 and claim 26 with respect to claim 30 and thus claims 22 and 30 fail to further limit the subject matter of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) (provided in Applicant's IDS of 1/31/2020) in view of Hu et al. (CN 10551449 A) (references herein made with respect to English Machine Translation) and further in view of Norihiko et al. (KR 2017/0036793 A).

Regarding claim 16, Shin discloses a method for producing a sintered component being a solid electrolyte and/or an electrode comprising LiTi2(PS4)3 (A154, right column, paragraph 3), for an all-solid state battery, the method comprising:
mixing powders so as to obtain a powder mixture comprising titanium and sulfur (stoichiometric amounts of Li2S, TiS2 and P2S5 powders were mixed, A154, right column, paragraph 3);
pressing the powder mixture [to form a component] (powders were pelletized under 370 MPa, A154, right column, paragraph 3);
sintering the component so as to obtain a sintered component comprising titanium sulfur (the mixture pellet was heat-treated at 750oC for 10 h, A154, right column, paragraph 3).
Shin teaches preparing powders of LTPS (A154, right column, paragraph 3) as set forth above, but is silent with respect to the preparation details.
Shin further teaches powder preparation of sulfur-containing powders in the discussion of the solid electrolyte formation and discloses when preparing Li2S and P2S5, a milling step at 500 rpm for 10 hours using a planetary ball mill is performed prior to heat treatment (A154, right column, paragraph 4). Amorphizing, as defined in the claim interpretation section, is identical to the process of milling described in Shin such that an amorphous glass powder mixture was obtained (A154, right column, paragraph 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the preparation of the LTPS powders of Modified Shin with the milling step of Shin with a reasonable expectation of success in homogenizing the powder for further sintering.
Modified Shin therefore reads on the claim limitation “amorphasizing the powder mixture to obtain an amorphasized powder mixture.”

Shin teaches a single sintering and pressing step as set forth above. Shin fails to teach a two-step process in which a component is sintered to form an intermediate sintered component which is then grinded, pressed, and then sintered again under a second sintering step.
Hu teaches a method for preparing an all-solid inorganic solid lithium ion electrolyte [0002]. Hu further teaches wherein the method includes a mixing step of Li2S, SiS2, and Li4SiO4 and a first sintering of the mixture [0011]. The sintered mixture is then subject to a crushing, pressing, and second sintering step [0012]. The first and second sintering steps were performed at a temperature in the range of 400°C to 600°C under a nitrogen atmosphere for 6-9 hours and 2-4 hours, respectively ([0018], [0020]). 
It would thus be obvious, absent a showing of criticality or unexpected results, to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Shin such that the first sintering step was followed by an additional crushing (i.e. grinding), pressing, and sintering step under the same conditions as the first sintering step, but for a shorter time, as taught by Hu, with a reasonable expectation of success in providing a suitable solid electrolyte. It is obvious to one of ordinary skill to use a known technique (a second sintering step) to improve similar devices (lithium-containing solid electrolyte mixtures) in the same way. See MPEP 2143(I)(C).
The examiner notes that the present specification does not contain any experiments or data showing criticality of the claimed temperature ranges. Therefore, it is the examiner’s position that the teachings of Hu, applying to the fabrication of sulfide solid electrolytes are applicable to Shin for the purpose of improving the sintered product as it would relate to relevant battery characteristics. It would accordingly be obvious absent said showings of criticality to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating steps of Modified Shin such that they are conducted at a temperature plateau between 400oC and 600oC for 6-9 hours and 2-4 hours, respectively, with a reasonable expectation of success in improving the formation of the crystal structure of the lithium ion conductive sulfide and preventing reduction of lithium ion conductivity.

Modified Shin therefore reads on the claim limitation “sintering the component under a partial pressure of sulfur comprised between 200 Pa and 0.2 MPa and at a sintering temperature plateau of no more than 500⁰C, for a sintering time of no more than 20 hours, so as to obtain an intermediate sintered component comprising titanium and sulfur” because the claimed range of less than 500⁰C overlaps with the range disclosed by Modified Shin of between 400⁰C and 600⁰C. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Shin further teaches the placement of the component in a carbon-coated quartz tube in an Ar-filled dry box with subsequent sealing under vacuum prior to sintering (A154, paragraph 3). Shin is silent with respect to teaching sintering in the presence of a partial pressure of sulfur ranging from 200 Pa to 0.2 MPa in a first sintering step and under a partial pressure equal to or smaller than 150 Pa in the second sintering step.
Norihiko teaches firing (sintering) a sulfide ceramic component comprising Li2S, P2S5, and LiCl (page 5, paragraph 4) with the presence of sulfuric hydrogen gas (page 5, paragraph 11). Norihiko further teaches to sinter once the component has been sealed and quenched under a vacuum in a quartz tube (page 5, paragraph 9). Norihiko also teaches that sintering in the vacuum state, sulfur defects are likely to occur. Norihiko addresses this issue by firing with an additional source of sulfur via hydrogen sulfide gas (page 5, paragraph 11). The presence of additional sulfur gas allows for the production of almost no sulfur deficiency and lowers the electron conductivity, thereby improving battery characteristics (page 6, paragraph 5). Norihiko notes that sulfide-based electrolytes are known in the art as having excellent ionic conductivity and that in the present invention, low sulfur deficiency and high crystallinity contribute to said excellent conductivity. Therefore, it is the examiner’s position that the teachings of Norihiko, applying to the fabrication of sulfide solid electrolytes with Li2S and P2S5 precursors, are applicable to Shin for the purpose of minimizing sulfur deficiency in the sulfide-based solid electrolyte, LTPS (similarly formed from Li2S and P2S5 precursors), and improving its battery characteristics. 
It would therefore be obvious, absent a showing of criticality or unexpected results, for a person ordinarily skilled in the art at the effective filing date of the claimed invention to modify the method of Modified Shin to incorporate a source of sulfur via hydrogen sulfide gas to generate a partial pressure of sulfur during sintering as taught by Norihiko with a reasonable expectation of success in achieving a desired minimization of sulfur deficiencies at a high sintering temperature. 
Modified Shin is silent with respect to sintering under specific partial pressures of sulfur in both the first and second sintering steps. 
Norihiko teaches wherein the sulfur partial pressure is a result effective variable. Specifically, that the amount of sulfur deficiency in the electrolyte depends on the additional partial pressure of sulfur present during sintering (page 6, paragraph 5). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See MPEP 2144.05(II). 
The examiner notes that the present specification does not contain any experiments or data showing criticality of the partial pressure ranges of sulfur. Therefore, it is the examiner’s position that the teachings of Norihiko, applying to the fabrication of sulfide solid electrolytes are applicable to Shin for the purpose of improving the sintered product as it would relate to relevant battery characteristics. Accordingly, it would have been obvious to one of ordinary skill in the art of the effective filing date of the invention to use a range of 200 Pa to 0.2 MPa in the first sintering step and a range of less than or equal to 150 Pa in the second sintering step with a reasonable expectation of success to yield the predictable result of achieving a sintered sulfide ceramic component with minimized sulfur deficiencies. Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP § 2144.05). Partial pressures are directly related to relative concentrations of elements in the gaseous form, so modifying a range of partial pressures of sulfur is essentially modifying a concentration of sulfur in the surrounding environment.

Modified Shin therefore reads on the claim limitation “sintering the intermediate sintered component under a partial pressure of sulfur equal to or smaller than 150 Pa at a temperature plateau comprised between 200⁰C and 400⁰C” because the claimed range of between 200⁰C and 400⁰C and the range disclosed by Modified Shin, between 400⁰C and 600⁰C are sufficiently close. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).


Additionally regarding claim 16, the sintered component of Shin exhibits peaks in X-ray diffraction (XRD) data (A155, Figure 1) using a CuKα line. The XRD pattern contains a set of peaks at approximately 15.2°, 15.3°, and 16.1° which read on the instant peaks of 15.08° (±0.50°), 15.28° (±0.50°), and 15.92° (+0.50°), respectively. Additionally a peak at approximately 17.5° reads on the instant peak 17.5° (+0.50°), a peak at approximately 18.5° reads on the instant peak 18.24° (+0.50°), a peak at approximately 20.5° reads on the instant peak 20.30° (+0.50°), a peak at approximately 23.7° reads on the instant peak 23.44° (+0.50°), a peak at approximately 24.9° reads on the instant peak 24.48° (+0.50°), and a peak at approximately 26.8° reads on the instant peak 26.66° (+0.50°).

Regarding claim 24, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Shin additionally discloses pressing components of the powder mixtures at 370 MPa (A154, right column, paragraph 3), which reads on the claim limitation “wherein the component is pressed at a pressure equal to or greater than 25 MPa and equal to equal to or smaller than 500 MPa.”

Regarding claim 25, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Shin additionally discloses pressing components of the powder mixtures at 370 MPa (A154, right column, paragraph 3), which is within claimed range of a pressure equal to or greater than 25 MPa and equal to equal to or smaller than 500 MPa. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second pressing step of Modified Shin such that it also occurred at 370 MPa, the pressure of the first pressing step, because it is obvious to one of ordinary skill to apply a known technique to a known product to yield predictable results with a reasonable expectation of success.
Modified Shin therefore reads on the claim limitation “wherein between the two sintering steps, the intermediate sintered component is grounded and pressed at a pressure equal to or greater than 25 MPa and equal to or smaller than 500 MPa.”

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) (provided in Applicant's IDS of 1/31/2020) in view of Hu et al. (CN 10551449 A) (references herein made with respect to English Machine Translation) and further in view of Norihiko et al. (KR 2017/0036793 A) as applied to claim 16 above, and further in view of Fujiki et al. (US 2015/0171428 A1).

Regarding claim 17, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Modified Shin accordingly discloses wherein the sintered component to be used as a solid electrolyte is sintered under a partial pressure of sulfur where that partial pressure is a result-effective variable and may be between 200 Pa to 0.2 MPa in a first sintering step and less than 150 Pa in a second sintering step, as described above in the claim 16 analysis. Modified Shin fails to disclose how the desired partial pressure of sulfur using a sulfur-containing gas is achieved.
Fujiki teaches a sulfide-based amorphous solid electrolyte layer that is formed by subjecting starting materials, including Li2S and P2S5, to a mechanical milling method and then to a heat treatment ([0074]-[0078]). Fujiki further teaches wherein it is desired to achieve partial pressures of carbon dioxide and oxygen ranging from 0 to 150 Pa ([0090]) and that it may be achieved by substituting carbon dioxide or oxygen by flushing the body with an inert gas, such as noble gases ([0092]).
The examiner notes that the present specification does not contain any experiments or data showing criticality of the method for achieving particular partial pressures of sulfur. Therefore, it is the examiner’s position that the teachings of Fujiki, applying to the fabrication of sulfide solid electrolytes are applicable to Shin for the purpose of achieving a desired partial pressure range using noble gas flushing. It would accordingly be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the method of Modified Shin such that the desired partial pressures of sulfur in the sintering process is achieved through flushing the sintered body with a noble gas, as taught by Fujiki. It is obvious to one of ordinary skill in the art to use a known technique to improve similar products in the same way. See MPEP 2143(I)(C). Therefore, in both sintering steps, the desired partial pressure of sulfur, which is 200 Pa to 0.2 MPa for the first and less than 150 Pa for the second, may be achieved by flushing the sintered body with a noble gas as commonly known in the art and taught by Fujiki.
Modified Shin therefore reads on the claim limitation “wherein partial pressure of sulfur equal to or smaller than 150 Pa is obtained by flushing the intermediate sintered component with a noble gas or nitrogen.”

Regarding claim 18, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Modified Shin accordingly discloses wherein the sintered component to be used as a solid electrolyte is sintered under a partial pressure of sulfur where that partial pressure is a result-effective variable and may be between 200 Pa to 0.2 MPa in a first sintering step and less than 150 Pa in a second sintering step, as described above in the claim 16 analysis. Modified Shin fails to disclose how the desired partial pressure of sulfur using a sulfur-containing gas is achieved.
Fujiki teaches a sulfide-based amorphous solid electrolyte layer that is formed by subjecting starting materials, including Li2S and P2S5, to a mechanical milling method and then to a heat treatment ([0074]-[0078]). Fujiki further teaches wherein it is desired to achieve partial pressures of carbon dioxide and oxygen ranging from 0 Pa to 150 Pa ([0090]) and that it may be achieved by evacuation of an interior of the body ([0092]).
The examiner notes that the present specification does not contain any experiments or data showing criticality of the method for achieving particular partial pressures of sulfur. Therefore, it is the examiner’s position that the teachings of Fujiki, applying to the fabrication of sulfide solid electrolytes are applicable to Shin for the purpose of achieving a desired partial pressure range using gas evacuation It would accordingly be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the method of Modified Shin such that the desired partial pressures of sulfur in the sintering process is achieved through an evacuation of the interior of the sintering container, as taught by Fujiki. It is obvious to one of ordinary skill in the art to use a known technique to improve similar products in the same way. See MPEP 2143(I)(C). Therefore, in both sintering steps, the desired partial pressure of sulfur, which is 200 Pa to 0.2 MPa for the first and less than 150 Pa for the second, may be achieved by evacuating the sintering container. This evacuation may or may not be continuous. However, the Courts have held that making a process continuous when the prior art teaches a non-continuous process to achieve the same effect is obvious to one of ordinary skill in the art. See In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (MPEP 2144.04(V)(E)). It would therefore be obvious to one of ordinary skill to modify the evacuation process of Modified Shin such that it is a continuous process with a reasonable expectation of success in achieving the desired partial pressure range of sulfur in the sintering container.
Modified Shin therefore reads on the claim limitation “wherein partial pressure of sulfur equal to or smaller than 150 Pa is obtained by continuous evacuation of the gas present in a closed container comprising the intermediate sintered component.”

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) (provided in Applicant's IDS of 1/31/2020) in view of Hu et al. (CN 10551449 A) (references herein made with respect to English Machine Translation) in view of Norihiko et al. (KR 2017/0036793 A) as applied to claim 16 above, and further in view of Akagi et al. (JPH04193756A) (provided in Applicant’s IDS of 1/31/2020) (references herein made with respect to English Machine Translation).


Regarding claim 23, Modified Shin teaches the method for producing a sintered component as set forth above in claim 16. Modified Shin teaches the generation of a partial pressure of sulfur by introducing a sulfur-containing gas (Norihiko, page 5, paragraph 8). Modified Shin fails to teach evaporating solid sulfur to generate a partial pressure of sulfur.
Akagi teaches that, when sintering a powdered mixture for production of sulfide ceramics, there are safety hazards of using some sulfur-containing gases, like H2S, to generate a partial pressure of sulfur (page 2, lines 20-22). Accordingly, it is their preferred embodiment to sinter their analogous sulfur-containing powder mixture under conditions that evaporate sulfur powder to obtain a dense sulfide ceramic (page 2, lines 2-9). 
The examiner notes that the present specification does not contain any experiments or data showing criticality of the source of sulfur in the sintering atmosphere. Therefore, it is the examiner’s position that the teachings of Akagi, applying to the generation of a partial pressure of sulfur are applicable to Modified Shin for the purpose of generating a desires partial pressure of sulfur during sintering. Accordingly, it would have been obvious to a person ordinarily skilled in the art before the effective filing date of the invention to substitute using H2S to generate a sulfur partial pressure in the sintering step in the method of Shin modified by Norihiko with evaporating solid sulfur to generate a partial pressure of sulfur as taught by Akagi because they would have had a reasonable expectation of success of achieving a reduction of toxic risk as compared to using sulfur-containing gas.
Modified Shin therefore reads on the claim limitation “wherein the partial pressure of sulfur comprised between 200 Pa and 0.2 MPa is obtained by evaporating solid sulfur, the component being placed in a container and sealed under Argon at a pressure equal to or smaller than 100 Pa or from a sulfur containing gas.”

Claims 26-27 and 33-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) (provided in Applicant's IDS of 1/31/2020) in view of Hu et al. (CN 10551449 A) (references herein made with respect to English Machine Translation) and further in view of Norihiko et al. (KR 2017/0036793 A) and further in view of Roura et al. (Materials Science and Engineering A337 (2002) 248-253).

Modified Shin (Shin in view of Hu and further in view of Norihiko) reads on the method of claim 16 as set forth previously in this office action. In particular, Modified Shin reads on the claim limitations: 
“A method for producing a solid electrolyte comprising LiTi2(PS4)3 for an all-solid state battery, the method comprising:
mixing powders so as to obtain a powder mixture comprising titanium and sulfur;
amorphasizing the powder mixture to obtain an amorphasized powder mixture;
pressing the powder mixture [to form a component]; and
sintering the component under a partial pressure of sulfur comprised between 200 Pa and 0.2 MPa and at a sintering temperature plateau of no more than 500⁰C, for a sintering time of no more than 20 hours, so as to obtain an intermediate sintered component comprising titanium and sulfur; 
sintering the intermediate sintered component under a partial pressure of sulfur equal to or smaller than 150 Pa at a temperature plateau comprised between 200⁰C and 400⁰C so as to obtain a sintered component comprising titanium and sulfur;
wherein the sintered component exhibits peaks in positions of 2θ = 15.08° (±0.50°), 15.28° (±0.50°), 15.92° (+0.50°), 17.5° (+0.50°), 18.24° (+0.50°), 20.30° (+0.50°), 23.44° (+0.50°), 24.48° (+0.50°), and 26.66° (+0.50°) in a X-ray diffraction measurement using CuKα line.”

Modified Shin accordingly fails to teach wherein the second sintering step, corresponding with step e above, is done under a temperature gradient.
Roura discusses the effects of heating ramp on sintering rate for powders (Abstract). Roura teaches that a steady heating ramp, i.e. a temperature gradient, provides no advantage over stages of isothermal heating, i.e. heating at a constant temperature, and that the two methods give the same sintering performance (pg. 251, Conclusions). 
Therefore, it would be obvious to one of ordinary skill to modify the sintering steps of Modified Shin to occur under a temperature gradient between 200°C and 400°C with a reasonable expectation of success in producing an equivalent sintered product absent evidence that operating under a temperature gradient provides a significant and unexpected result in comparison to operating a temperature plateau. 
Modified Shin therefore reads on the claim limitation “sintering the intermediate sintered component under a gradient of temperature, the maximum temperature of the intermediate sintered component being between 200°C and 400°C so as to obtain a sintered component.”

Regarding claim 27, Modified Shin teaches the method for producing a sintered component as set forth above in claim 26. Modified Shin accordingly teaches wherein the heating steps occur in a sealed container (Shin A154 Paragraph 3) and therefore reads on the claim limitation “wherein the intermediate sintered component is sealed in a closed container during sintering under the gradient of temperature.”

Regarding claim 33, Modified Shin teaches the method for producing a sintered component of claim 26 as set forth above. Shin additionally discloses pressing components of the powder mixtures at 370 MPa (A154, right column, paragraph 3), which reads on the claim limitation “wherein the component is pressed at a pressure equal to or greater than 25 MPa and equal to or smaller than 500 MPa.” 

Regarding claim 34, Modified Shin teaches the method for producing a sintered component of claim 26 as set forth above. Shin additionally discloses pressing components of the powder mixtures at 370 MPa (A154, right column, paragraph 3), which reads on the claim limitation “wherein between the two sintering steps, the intermediate sintered component is grounded and pressed at a pressure equal to or greater than 25 MPa and equal to or smaller than 500 MPa.”
Alternatively, it would be obvious to one of ordinary skill before the filing date of the claimed invention to modify the second pressing step to also occur at 370 MPa because it is obvious to apply a known method to improve similar products (the initial component and the intermediate component) in the same way.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) (provided in Applicant's IDS of 1/31/2020) in view of Hu et al. (CN 10551449 A) (references herein made with respect to English Machine Translation) and further in view of Norihiko et al. (KR 2017/0036793 A) and further in view of Roura et al. (Materials Science and Engineering A337 (2002) 248-253) as applied to claim 26 above and further in view of Akagi et al. (JPH04193756A) (provided in Applicant’s IDS of 1/31/2020) (references herein made with respect to English Machine Translation).

Regarding claim 32, Modified Shin teaches the method for producing a sintered component as set forth above in claim 26. Modified Shin teaches the generation of a partial pressure of sulfur by introducing a sulfur-containing gas (Norihiko, page 5, paragraph 8). Modified Shin fails to teach evaporating solid sulfur to generate a partial pressure of sulfur.
Akagi teaches that, when sintering a powdered mixture for production of sulfide ceramics, there are safety hazards of using some sulfur-containing gases, like H2S, to generate a partial pressure of sulfur (page 2, lines 20-22). Accordingly, it is their preferred embodiment to sinter their analogous sulfur-containing powder mixture under conditions that evaporate sulfur powder to obtain a dense sulfide ceramic (page 2, lines 2-9). 
It therefore would have been obvious to a person ordinarily skilled in the art before the effective filing date of the invention to substitute using H2S to generate a sulfur partial pressure in the sintering step in the method of Shin modified by Norihiko with evaporating solid sulfur to generate a partial pressure of sulfur as taught by Akagi because they would have had a reasonable expectation of success of achieving a reduction of toxic risk as compared to using sulfur-containing gas.
Modified Shin therefore reads on the claim limitation “wherein the partial pressure of sulfur comprised between 200 Pa and 0.2 MPa is obtained by evaporating solid sulfur, the component being placed in a container and sealed under Argon at a pressure equal to or smaller than 100 Pa or from a sulfur containing gas.”

Response to Arguments
Applicant’s arguments, see paragraphs 7-8 on page 7, filed 27 January 2022, with respect to the rejection(s) of independent claims 16 and 26 and their dependent claims, 17-25 and 27-34, respectively, under 35 USC § 103 have been fully considered and are not persuasive. Applicant Argues Jang fails to disclose two heating steps as in the methods of claims 16 and 26 and thus modifying the sintering step of Shin to be a two-step sintering process would not be obvious in view of the teachings of Jang. However, the amendments set forth necessitate a new ground(s) of rejection made in view of Hu et al. (CN105514491A) which does teach a two-step sintering process for a solid lithium ion electrolyte. In particular, one would find it obvious to modify the sintering step of Shin to be a two-step sintering process in view of Hu as set forth above in the new grounds of rejection of claims 16 and 26. Therefore, Applicant’s arguments are directed toward a reference not applied in the current rejection and is moot.
Applicant additionally argued with respect to claims 16 and 26 that Norihiko only refers to suppressing the generation of sulfur dependency and does not disclose or suggest sintering at the claimed sulfur partial pressure (pg. 8, para. 4-5). However, Norihiko does not teach the suppression of a sulfur dependency, but teaches the suppression of a sulfur deficiency (pg. 6, para. 5). Additionally, the US family patent application of Norihiko, US 2017352916 A1, teaches the suppression of a generation of sulfur deficiency, not sulfur dependency [ 0056]. Furthermore, Norihiko ‘916 teaches that circulating a hydrogen sulfide gas increases a sulfur partial pressure during calcination and results in almost no sulfur deficiency [0057]. While no specific partial pressures of sulfur are disclosed by Norihiko, it would be obvious to one of ordinary skill in the art to modify the amount of sulfur gas enclosed during calcination, i.e. sintering, to control the partial pressure of sulfur as a matter of routine experimentation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728